Citation Nr: 1404475	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right hip arthritis, to include as secondary to service-connected residuals of a right thigh puncture wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1959 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

A preponderance of the competent evidence shows that the Veteran's service-connected residuals of a right thigh puncture wound did not cause his current right hip arthritis.


CONCLUSION OF LAW

The criteria for service connection for right hip arthritis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A May 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2013 statement of the case.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.   

VA medical examinations were conducted in June 2009 and June 2011; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right hip arthritis, to include as secondary to service-connected residuals of a right thigh puncture wound (thigh disability).  

In June 2009, the Veteran was afforded a VA examination to determine the current severity of his service-connected thigh disability.  The VA examiner diagnosed right hip arthritis.  The examiner opined that the Veteran's right hip arthritis is less likely as not caused by or a result of his service-connected thigh disability.

The rationale was that the thigh disability was well healed and likely would not contribute to his hip arthritis; there was no objective evidence of functional impairment or pain; and there was no objective evidence of aggravation found on review of the record.

The examiner opined that it is more likely that the Veteran's right hip arthritis is part of a generalized arthritis condition involving bilateral joints and not related to the thigh condition.

In June 2011, a VA examiner opined that the Veteran's right hip arthritis is less likely as not caused by his service-connected residuals of his service-connected thigh disability.

The rationale was that there is no complaint, treatment, or diagnosis of any hip condition during active military service.  The thigh disability is well healed and likely would not contribute to hip arthritis.  There is no objective evidence of aggravation on review of the record.  The Veteran's hip arthritis is consistent with wear and tear injuries.  There is no objective data to support a relationship between his hip arthritis and his service-connected thigh disability.

Despite the medical evidence of record, the Veteran believes that his service-connected thigh disability is causally related to his hip arthritis.

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his hip arthritis.  The etiology of the Veteran's hip arthritis is especially complicated because it involves a connection to another disability.

The Veteran's views are far outweighed by the opinions provided by the VA examiners who thoroughly discussed the evidence of record and found that the Veteran's hip arthritis is not caused by his service-connected thigh disability. Jandreau v. Nicholson, 492 F.3d 1372, 1372 (Fed. Cir. 2007).

The Veteran has not claimed service connection on a direct basis and there is no evidence of record to support such.

The preponderance of the evidence is against the claim for right hip arthritis, to include as secondary to service-connected thigh disability; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for right hip disability, to include as secondary to service-connected residuals of a right thigh puncture wound, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


